tcmemo_2003_177 united_states tax_court filomena pahamotang petitioner v commissioner of internal revenue respondent docket no 6311-02l filed date filomena pahamotang pro_se hieu c nguyen for respondent memorandum findings_of_fact and opinion gerber judge the controversy in this case involves the question of whether respondent is entitled to go forward with the collection of petitioner’s outstanding and unpaid tax_liability respondent moved for summary_judgment and the motion was set for hearing at the court’s date los angeles california trial session at the hearing petitioner advised the court that she had no evidence to present and no additional arguments to add to those presented in her response to respondent’s motion for summary_judgment findings_of_fact petitioner and her husband filed their joint federal_income_tax return on date wherein petitioner’s occupation was shown as registered nurse attached to the return were forms w-2 wage and tax statement and a form 1099-r distributions from pensions annuities retirement or profit- sharing plans iras insurance contracts etc reflecting a total of dollar_figure for wages and income payments to petitioner for the tax_year petitioner and her husband reported total joint wages of dollar_figure the joint_return contained a dollar_figure claimed loss on schedule c profit or loss from business a dollar_figure capital_loss on schedule d capital_gains_and_losses a dollar_figure loss on schedule e supplemental income and loss and dollar_figure of itemized_deductions on schedule a itemized_deductions resulting in no reported taxable_income a refund of dollar_figure was claimed representing a claim for all of the income_tax withheld and excess employment_taxes petitioner’s return reflected her address as adams avenue apt costa mesa ca adams avenue address during respondent was in communication with petitioner and was provided with a second address--p o box costa mesa ca p o box address on date respondent mailed duplicate statutory notices of deficiency to petitioner--one to the adams avenue address and the other to the p o box address in those notices for petitioner’s tax_year respondent determined a dollar_figure income_tax deficiency and a dollar_figure penalty under sec_6662 the deficiency results from respondent’s determination that petitioner was not entitled to certain claimed business and itemized_deductions the notice sent to the adams avenue address was returned to respondent marked moved left no address the notice sent to the p o box address was not returned to respondent on date respondent received a letter from petitioner indicating that she wanted to appeal respondent’s determinations for and petitioner’s letter attached a copy of the first pages of respondent’s notices of deficiency for and but only for the notices sent to the p o box address petitioner’s letter to respondent reflected her then current address as the p o box address petitioner did not petition this court with respect to the notice and on date respondent assessed the income_tax deficiency and penalty section references are to the internal_revenue_code in effect for the period under consideration after petitioner failed to pay her income_tax_liability respondent by means of certified mail dated date sent petitioner a form_1058 final notice--notice of intent to levy and notice of your rights to a hearing as required under sec_6330 petitioner timely mailed to respondent a form request for a collection_due_process_hearing and a form_8857 request for innocent spouse relief in addition to the collection hearing petitioner sought innocent spouse relief in the amount of dollar_figure along with the requests for collection hearing and spousal relief petitioner submitted an attachment claiming that she thought that the statutory period of limitations for tax_assessment is three years from the time the tax_return was filed i never received any_tax bill or assessment with the statutory time period on date an appeals officer issued a notice_of_determination concerning your request for relief from joint_and_several_liability under sec_6015 for petitioner’s tax_year in that notice petitioner was granted dollar_figure of partial relief leaving an unpaid income_tax deficiency of dollar_figure for on date another of respondent’s appeals officers sent petitioner a letter requesting financial information in order for respondent to consider collection alternatives including an installment_payment agreement petitioner’s hearing before appeals was conducted via telephone conversations on february and date at which times collection alternatives for the dollar_figure balance for were discussed the appeals officer also considered and allowed some itemized_deductions for petitioner advised the appeals officer during the date telephonic conversation that she did not wish to further pursue collection alternatives until she sought review by the tax_court of respondent’s partial denial of relief from liability under sec_6015 petitioner did not submit her financial information to the appeals officer on date the appeals_office mailed petitioner a notice_of_determination concerning collection action s under sec_6320 and or concluding that respondent may proceed with collection of the remainder of petitioner’s tax_liability on date petitioner filed a petition with this court for review of respondent’s determination to proceed with collection in that petition she generally alleged that she disputed respondent’s determination on date she amended her petition and specifically alleged error with respect to the underlying merits of the dollar_figure balance for the year no error was alleged with respect to respondent’s determination under sec_6015 or with respect to the adequacy of the hearing with appeals or the consideration of collection alternatives opinion there is no disagreement about any material fact and the controverted issue involves a question that is ripe for summary_judgment rule b fla peach corp v commissioner 90_tc_678 61_tc_861 sec_6330 provides that upon request and in the circumstances described therein a taxpayer has a right to a fair hearing sec_6330 a fair hearing consists of the following elements an impartial officer will conduct the hearing the conducting officer will receive verification from the secretary that the requirements of applicable law and administrative procedure have been met certain issues may be heard such as spousal defenses and offers-in-compromise and a challenge to the underlying liability may be raised if the taxpayer did not receive a statutory_notice_of_deficiency or otherwise receive an opportunity to dispute such liability sec_6330 petitioner in response to respondent’s motion for summary_judgment advances three principal contentions her first contention is that the 3-year period for assessment of the tax had expired prior to the time date that respondent assessed the tax petitioner relies on sec_6501 which generally provides for assessment within a 3-year period petitioner however fails to understand that the date mailing of notices of deficiency to her caused the period for assessment to be suspended and to remain open so as to permit the assessment the statute provides that the mailing of the notice within the 3-year period suspends the running of the 3-year period for a minimum of days see sec_6503 petitioner’s second contention is that appeals should have permitted her to address the underlying merits of respondent’s deficiency determination for in that regard sec_6330 provides that a taxpayer may raise issues concerning the underlying tax_liability in a proceeding under sec_6330 where the taxpayer did not receive a notice_of_deficiency or otherwise have an opportunity to dispute the tax_liability see 114_tc_604 114_tc_176 because petitioner received a notice_of_deficiency and did not petition this court for relief she was not entitled to contest the merits of the underlying liability at her sec_6330 hearing even though respondent was not required to consider the merits of the underlying tax_liability for the appeals officer did consider some of the underlying merits of the liability on that point we have held that permitting a taxpayer to offer information concerning the underlying liability does not constitute a waiver of the sec_6330 requirements 118_tc_572 in the behling case we considered a situation where the appeals officer received materials from the taxpayer concerning the underlying merits of the tax_liability ultimately the appeals officer in behling did not make any adjustments to the underlying liability under those circumstances it was held that respondent did not waive the restrictions of sec_6330 behling v commissioner supra pincite the circumstances in this case are for all practical purposes the same as those in behling v commissioner supra petitioner provided information that caused the appeals officer to allow additional itemized_deductions thereby reducing petitioner’s tax_liability the appeals officer’s agreement to consider a part of the merits even though he was not required to do so did not result in a waiver of the restrictions on petitioner with respect to the underlying merits of the tax_liability accordingly petitioner was not entitled to question the underlying merits of the liability thirdly petitioner contends that this court should consider the denial of additional sec_6015 relief from the tax_liability the question of whether this court may review petitioner’s claim for relief as an innocent spouse is somewhat more complicated in this case respondent specifically reviewed petitioner’s request for relief and granted dollar_figure of the dollar_figure in relief requested by petitioner petitioner asks this court to review respondent’s failure to grant relief with respect to the dollar_figure balance with respect to petitioner’s separate request for innocent spouse relief under sec_6015 petitioner failed to make in her original and amended petitions to this court a specific claim for relief from that determination in that regard petitioner received two separate notifications from respondent one advising that respondent would proceed with collection and the other granting in part and denying in part petitioner’s request for relief under sec_6015 in the original petition petitioner generally requested review of respondent’s determination without identifying which of the two determinations was in dispute in an amended petition however petitioner specifically limited her request to review of the sec_6330 notice to proceed with collection under sec_6330 however petitioner is entitled to raise certain issues including spousal defenses consideration of spousal defenses thus was anticipated in the context of a sec_6330 hearing therefore our review will include respondent’s determination to partially grant and deny sec_6015 relief to petitioner petitioner engaged in an extensive dialog with two different appeals officers and she received consideration of all issues raised even though some were not as a matter of right under sec_6330 in addition to the assignment of one appeals officer to provide a sec_6330 hearing respondent assigned a second appeals officer to consider petitioner’s claim for relief under sec_6015 with respect to a sec_6330 hearing one appeals officer granted some relief with respect to the underlying merits even though petitioner was not entitled to question the underlying merits under sec_6330 with respect to petitioner’s claim for sec_6015 relief she was afforded dollar_figure of the dollar_figure in relief she requested petitioner asks this court to review respondent’s failure to grant relief with respect to the dollar_figure balance but she has provided no evidence or specific argument upon which we could hold that she is entitled to such relief she received a substantial amount of relief from the outstanding income_tax_liability approximately percent of the relief she requested petitioner was also offered a collection alternative in the form of installment payments which she declined petitioner claims that respondent has abused his discretion because he did not consider additional questions as to the merits of the tax_liability under the circumstances of this case petitioner was provided with a hearing and opportunity to be heard as contemplated within the meaning of sec_6320 and sec_6330 accordingly we hold that respondent is entitled to proceed with enforced collection activity of petitioner’s income_tax_liability to reflect the foregoing an order and decision will be entered granting respondent’s motion for summary_judgment
